Order entered June 4, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00154-CR

                         MARCUS ANDREW BURKETT, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-41007-M

                                          ORDER
       Before the Court is court reporter Karren Jones’s May 31, 2018 first request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before July 9, 2018.


                                                     /s/   LANA MYERS
                                                           JUSTICE